As filed with the Securities and Exchange Commission on December 4, Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 EMPIRE RESORTS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 13-3714474 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) c/o Monticello Casino and Raceway Route 17B, P.O. Box 5013 Monticello, NY 1270 (Address Principal Executive Offices) (Zip Code) 2005 Equity Incentive Plan (Full Title of the Plan) Joseph E.
